IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-89,753-01


                            IN RE LEROY HENDERSON, Relator


                ON APPLICATION FOR A WRIT OF MANDAMUS
          CAUSE NOS. 763935 AND 763936 IN THE 263RD DISTRICT COURT
                            FROM HARRIS COUNTY


       Per curiam.

                                            ORDER


       Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed a motion for post-conviction DNA testing

pursuant to Article 64.01 of the Texas Code of Criminal Procedure in the 263rd District Court of

Harris County, but that he has received no notice that the motion has been filed or that any action

has been taken on the motion.

       In these circumstances, additional facts are needed. Respondent, the District Clerk of Harris

County, is ordered to file a response. Specifically, the clerk shall respond as to whether Relator’s

motion for post-conviction DNA testing has been received and filed, and if so, the date upon which
                                                                                                   2

the motion was filed. This application for leave to file a writ of mandamus shall be held in abeyance

until Respondent has submitted the appropriate response. Such response shall be submitted within

30 days of the date of this order.



Filed: May 8, 2019
Do not publish